UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1303



CHARLES S. MOORE,

                                              Plaintiff - Appellant,

          versus


GREENWOOD SCHOOL DISTRICT NO. 52; BUTCH COBB;
ANDY   OWINGS;   MICHAEL  DOOLITTLE;   JOANNE
CAMPBELL, in their individual and official
capacities,

                                             Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.    G. Ross Anderson, Jr., District
Judge. (CA-01336-8)


Submitted:   June 21, 2006                 Decided:   August 18, 2006


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Charles S. Moore, Appellant Pro Se.     Andrea Eaton White, DUFF,
DUBBERLY, TURNER, WHITE & BOYKIN, L.L.C., Columbia, South Carolina;
Andrew Elliott Haselden, William George Besley, HOWSER, NEWMAN &
BESLEY, L.L.C., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Charles S. Moore appeals the district court’s order

dismissing his complaint and denying his motion to alter or amend

judgment pursuant to Rule 59(e) of the Federal Rules of Civil

Procedure.    We affirm in part and vacate and remand in part.

           Moore, who was employed by the Greenwood School District

(“Greenwood”) from 1992 through 2002 as a basketball coach and math

teacher at Ninety Six High School, alleges he was relieved of his

coaching   duties   in   violation   of   Title   IX   of   the   Education

Amendments Act of 1972, 20 U.S.C. §§ 1681-1688 (2000) (“Title

IX”).1   Moore sued Greenwood and Michael Doolittle, the athletic

director at Ninety Six High School; Andy Owings, a member of the

school board; Joanne Campbell, principal of Ninety Six High School;

and Butch Cobb, chairman of the school board.               The individual

Defendants were sued in their official and individual capacities.

           According to Moore, in May 2000, parents complained to

the Office of Civil Rights (“OCR”) of the United States Department

of Education that Greenwood discriminated against female athletes

in the interscholastic athletic program in the areas of locker


     1
      Title IX provides in pertinent part:

     No person in the United States shall, on the basis of
     sex, be excluded from participation in, be denied the
     benefits of, or be subjected to discrimination under any
     education program or activity receiving Federal financial
     assistance.

20 U.S.C. § 1681 (2000).

                                 - 2 -
rooms,   practice,   competitive    facilities,   equipment,   supplies,

coaching, and scheduling of games and practice times. Moore stated

his belief that the women’s athletic program was intentionally

discriminated against and that Greenwood was aware of his beliefs

and his support for the women’s softball and basketball coach. The

OCR interviewed Moore and ultimately concluded that Greenwood did

not provide “equivalent benefits, opportunities, and treatment to

female students at Ninety Six High School.”          Moore alleges his

coaching contract was not renewed based on these comments and his

participation in the OCR investigation.

           Moore then filed his own complaint with the OCR.       After

an investigation, the OCR found Moore participated in protected

activity; the Defendants had knowledge of his protected activity;

the Defendants took adverse action against Moore when his coaching

contract was terminated; there was a connection between Moore’s

protected activity and the adverse action; and the Defendants

lacked a legitimate non-discriminatory reason for their actions.

Thus, the OCR determined Greenwood retaliated against Moore in

violation of Title IX.

           Almost two years later, Moore filed his lawsuit, alleging

the following causes of action: a Title IX retaliation claim

against Greenwood; a First Amendment free speech claim against

Greenwood and the individual Defendants, in their official and

individual capacities, pursuant to 42 U.S.C. § 1983 (2000); a Fifth


                                   - 3 -
and Fourteenth Amendment procedural due process claim against

Greenwood, Cobb, and Owings, pursuant to § 1983; a Fifth and

Fourteenth      Amendment      substantive     due    process   claim       against

Greenwood, Cobb and Owings, pursuant to § 1983; and various state

law claims.          The district court, after reviewing Defendants’

objections to the magistrate judge’s report and recommendation,

dismissed      Moore’s     complaint     in    its     entirety       and   denied

reconsideration of that order.           Moore timely appealed.

              On appeal, Moore attacks only:          (1) the district court’s

dismissal of his Title IX retaliation claim as untimely filed; or

alternatively, because Title IX affords no private right of action

for a claim of retaliation; and (2) the district court’s dismissal

of his First Amendment retaliation claim against the individual

defendants based on qualified immunity, or alternatively, because

Moore   did    not    allege   sufficient     facts   to   state   a   claim   for

supervisory liability under § 1983.                  Our review is therefore

limited to these issues.          See 4th Cir. R. 34(b) (“The Court will

limit its review to the issues raised in the informal brief.”).                 We

affirm the district court’s order as to all other claims because

Moore has not raised those issues on appeal.

              Moore asserts that Title IX provides a private right of

action for retaliation.          The parties agree that under Jackson v.

Birmingham Bd. of Educ., 544 U.S. 167 (2005), in which a school

district      employee   who   claimed   the    school     district    retaliated


                                     - 4 -
against him for reporting Title IX violations was entitled to file

a private cause of action against the district, Moore could have a

private right of action for retaliation under Title IX.            Jackson,

however, did not address the statute of limitations that should be

applied to such claims.

             Moore argues that the applicable statute of limitations

in   Title   IX   cases   should   be   the   general    state   statute   of

limitations for personal injury actions, which is two years in

South Carolina.      Although this Court has not yet ruled on the

issue, we have held that claims brought under Section 504 of the

Rehabilitation Act are governed by the limitations periods set

forth in state laws prohibiting discrimination on the basis of

disability.    See Wolsky v. Med. Coll. of Hampton Roads, 1 F.3d 222,

225 (4th Cir. 1993) (holding that the Virginia Rights of Persons

with Disabilities Act was the state statute most analogous to

Section 504, and continuing to apply the one-year limitations

period in that Act to dismiss a complaint).             Similarly, in South

Carolina, it is an unlawful employment practice for an employer “to

fail or refuse to hire, bar, or discharge from employment or

otherwise discriminate against an individual with respect to the

individual’s compensation or terms, conditions, or privileges of

employment because of the individual’s . . . sex, age, national

origin, or disability.”      S.C. Code. Ann. § 1-13- 80(A)(1) (2005)

(the “State Human Affairs Law” or “SCHAL”).                Thus, the same


                                   - 5 -
standard for evaluating claims under the State Human Affairs Law is

used for evaluating claims under federal anti-discrimination laws.

See Taylor v. Cummins Atlantic, Inc., 852 F. Supp. 1279, 1283 n.2

(D.S.C. 1994) (citing Orr v. Clyburn, 290 S.E.2d 804, 806 (S.C.

1982) (holding that Title VII cases “are certainly persuasive if

not controlling in construing the [SCHAL]”).    We conclude that the

State Human Affairs Law is the more analogous law in this case, and

the district court correctly applied SCHAL’s one-year statute of

limitations instead of the two-year limitations period applicable

to personal injury actions.     We therefore affirm the district

court’s order on that issue.

          Moore does not challenge the district court’s dismissal

of his First Amendment retaliation claim against Greenwood or the

individual Defendants in their official capacities on the basis of

Eleventh Amendment immunity. Rather, Moore asks this Court to rule

that the individual Defendants in their individual capacities are

not entitled to qualified immunity.    See Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).     Moore alleges that he made statements

concerning discrimination and funding issues that were of public

concern, and that the Defendants retaliated against him based on

those statements.

          A district court’s determination that the individual

Defendants are entitled to qualified immunity is reviewed de novo,

viewing the evidence in the light most favorable to Moore.      See


                               - 6 -
Gomez v. Atkins, 296 F.3d 253, 260-61 (4th Cir. 2002).          In ruling

on a defense of qualified immunity, a court must (1) identify the

specific right allegedly violated; (2) determine whether at the

time of the alleged violation the right was clearly established;

and (3) if so, determine whether a reasonable person in the

official’s position would have known that his action would violate

the right.    Pritchett v. Alford, 973 F.2d 307, 312 (4th Cir. 1992);

see, e.g., Love-Lane v. Martin, 355 F.3d 766, 783 (4th Cir. 2004)

(holding that an assistant principal had a First Amendment right to

protest racially discriminatory practices at her school without

fear of retaliation).

             Further, we reject any reliance upon the heightened

pleading standard articulated in Dunbar Corp. v. Lindsey, 905 F.2d

754, 763-64 (4th Cir. 1990), to conclude that Moore’s free speech

claim failed to state a cause of action under § 1983.          Subsequent

to Dunbar, the Supreme Court unanimously rejected imposition of a

heightened pleading standard. See Swierkiewicz v. Sorema N.A., 534

U.S.   506   (2002).    While    the   context   of   the   decision   was

consideration of the propriety of a heightened pleading in an

employment discrimination case, the Court pronounced that, with

limited exceptions not here relevant, the “simplified pleading

standard [of Federal Rule of Civil Procedure 8(a)] applies to all

civil actions.”    Id. at 513.    Applying Swierkiewicz here, we find

Moore pled sufficient facts to survive a motion to dismiss.


                                  - 7 -
          Moore finally contends that the individual Defendants

Cobb, Owings and Campbell should be held liable for Doolittle’s

actions (with respect to his First Amendment retaliation claim) on

the basis of supervisory liability.             According to Moore, the three

“supervisory” individual Defendants (1) were aware of his role as

a witness in the Title IX investigation; (2) were aware of his

statements     to   the    OCR;   and    (3)    were     aware   of    Doolittle’s

retaliatory refusal to renew Moore’s coaching contract for speaking

on such issues.      Moreover, Moore claims that the school board and

the supervisory individual Defendants acted personally to uphold

and ratify the alleged wrongful termination.

          Supervisory officials may be held liable in certain

circumstances for the constitutional injuries inflicted by their

subordinates.       See Slakan v. Porter, 737 F.2d 368, 372 (4th Cir.

1984).    We    have      articulated    a   three-part     test      to   establish

supervisory liability under § 1983:             “(1) that the supervisor had

actual or constructive knowledge that his subordinate was engaged

in conduct that posed ‘a pervasive and unreasonable risk' of

constitutional injury to citizens like the plaintiff; (2) that the

supervisor’s response to that knowledge was so inadequate as to

show ‘deliberate indifference to or tacit authorization of the

alleged   offensive        practices,’;      and   (3)    that     there    was   an

‘affirmative causal link’ between the supervisor’s inaction and the




                                        - 8 -
particular constitutional injury suffered by the plaintiff.”                Shaw

v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994) (citations omitted).

             In Randall v. Prince George’s County, 302 F.3d 188, 206

(4th Cir. 2002), this Court concluded that, “[u]nder the first

prong   of   Shaw,    the   conduct     engaged    in   by   the   supervisor's

subordinates must be ‘pervasive,’ meaning that the ‘conduct is

widespread,    or    at   least   has   been   used     on   several   different

occasions.’”          Furthermore,        in      establishing     “deliberate

indifference” under Shaw’s second prong, a plaintiff “[o]rdinarily

. . . cannot satisfy his burden of proof by pointing to a single

incident or isolated incidents . . . for a supervisor cannot be

expected . . . to guard against the deliberate criminal acts of his

properly trained employees when he has no basis upon which to

anticipate the misconduct.” Id. (quoting Slakan, 737 F.2d at 373).

The crux of Defendants’ argument is that the single alleged act of

individual Defendant Doolittle was insufficient, as a matter of

law, to meet the “widespread or pervasive” test or to demonstrate

supervisory deliberate indifference thereto.

             We agree with the Defendants.            The single incident of

upholding and ratifying Defendant Doolittle’s decision not to renew

Moore’s coaching contract is insufficient as a matter of law to

establish supervisory liability. Moore has not alleged that it was

customary for Defendant Doolittle to restrict the First Amendment

rights of the coaches or teachers, nor has Moore alleged even a


                                      - 9 -
single prior instance by Defendant Doolittle or any other official

at the high school analogous to his present claim.

                 Accordingly, we affirm the district court’s dismissal of

Moore’s Title IX claim against Greenwood as untimely and the

district court’s dismissal of Moore’s supervisory liability claim

against Campbell, Cobb, and Owings. We vacate the district court’s

order      and    remand   for   further   consideration       of   Moore’s   First

Amendment claim against the individual Defendants.2 We affirm the

district court’s orders in all other respects.                  We dispense with

oral       argument    because    the   facts    and   legal    contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                            AFFIRMED IN PART;
                                                 VACATED AND REMANDED IN PART




       2
      By this disposition, we indicate no view as to the ultimate
disposition of Moore’s First Amendment claim. We accordingly leave
the course of proceedings on remand to the sound discretion of the
district court.

                                        - 10 -